Name: Commission Regulation (EC) No 3165/94 of 21 December 1994 on the free supply to Moldova of intervention wheat and rye pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/10 Official Journal of the European Communities 23. 12. 94 COMMISSION REGULATION (EC) No 3165/94 of 21 December 1994 on the free supply to Moldova of intervention wheat and rye pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan Tajikistan and Moldova foreseen by Council Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat and rye ; whereas, taking account of budgetary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 50 000 tonnes of wheat held by the Danish intervention agency and 50 000 tonnes of rye held by the German intervention agency to Moldova ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Commission of the European Communities, EAGGF-Guarantee Section, Division VI/G.2 (Office 10/05), Rue de la Loi 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 10 January 1995 at 17.00 hours (Brussels time). In the case of non-acceptance of offers on 10 January 1995, a second closing date for the lodgement of offers shall be 17 January 1995 at 17.00 hours (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by seven days. 2. The offer shall relate to the total of the quantities of a lot referred to in Article 1 . In the case of rye, the offer must indicate the amount required either for a maritime transport from the stores referred to for Lot No 2 (a) in Annex II, or for an over ­ land transport from the stores referred to for Lot No 2 (b) in Annex II, or the amounts required for both. 3. The tendering security referred to in Article 6 (1 ) (f) of Regulation (EC) No 2065/94 is fixed at ECU 20 per tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 140 per tonne. 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities. Article 3 The take-over certificate referred to in Article 10 (1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 50 000 tonnes (net) of wheat and 50 000 tonnes (net) of rye as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Articles 2 (1 ) and 2 (2) thereof. The invitation to tender relates to two lots of 50 000 tonnes each. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one boat per delivery date). Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 201 , 4. 8 . 1994, p. 1 . 0 OJ No L 280, 29. 10. 1994, p. 2. f) OJ No L 213, 18. 8 . 1994, p. 3. (4) OJ No L 325, 17. 12. 1994, p. 15. 23. 12. 94 Official Journal of the European Communities No L 335/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Lot No 1 25 000 tonnes of intervention wheat destined for Moldova. Delivery stage : The station Razdelnaya via Odessa (goods not unloaded) or the port of Reni via Constanza (goods unloaded on to wagons). Final delivery date at the station or the port : 22 February 1995. 25 000 tonnes of intervention wheat destined for Moldova. Delivery stage : The station Razdelnaya via Odessa (goods not unloaded) or the port of Reni via Constanza (goods unloaded on to wagons). Final delivery date at the station or the port : 8 March 1995. Lot No 2 25 000 tonnes of intervention rye destined for Moldova. Delivery stage : The station Razdelnaya via Odessa (goods not unloaded) or the port of Reni via Constanza (goods unloaded on to wagons). In the case of a point to point overland transport (goods not unloaded) the frontier point will be designated by the successful tenderer in agreement with the Commission services. Final delivery date at the station or the port : 28 February 1995. 25 000 tonnes of intervention rye destined for Moldova. Delivery stage : The station Razdelnaya via Odessa (goods not unloaded) or the port of Reni via Constanza (goods unloaded on to wagons). In the case of a point to point overland transport (goods not unloaded) the frontier point will be designated by the successful tenderer in agreement with the Commission services. Final delivery date at the station or the port : 15 March 1995. The totality of each lot must be delivered to the same point of destination. No L 335/12 Official Journal of the European Communities 23. 12. 94 ANNEX II (tonnes) Places of storage Quantity Lot No 1  Wheat DLG Hal N Ãstervej 6-8 DK-4532 Gislinge 585,200 DLG Ny LellingegÃ ¥rd Markledet 22 DK-4600 KÃ ¸ge 4 519,020 DLG Seinhus Seinhusvej 10 DK-4672 Klippinge 3 249,940 DLG Lageret Vestre Kaj, Havnen DK-4700 NÃ ¦stved 322,135 DLG SydsjÃ ¦lland/MÃ ¸n HÃ ¸jsiloerne Sydhavnen DK-4760 Vordingborg 500,000 DLG Iselingen KÃ ¸benhavnsvej DK-4760 Vordingborg 692,260 R. Nymann P. Nymann  Lade 1982 Egholmvej 25 DK-4780 Stege 4 087,960 DLG VestergÃ ¥rd Klintevej 39 DK-4780 Stege 2 693,960 A Nielsen &amp; Co. A/S HÃ ¸jsiloen Havnen DK-4800 NykÃ ¸bing F 1 684,755 A Nielsen &amp; Co. A/S Pakhus 10 TÃ ¸mmergade, Havnen DK-4800 NykÃ ¸bing F 2 500,000 Erik W. Begtrup Frihedminde Frihedmindevej 35 DK-4840 NÃ ¸rre Alslev 3 000,360 23. 12. 94 Official Journal of the European Communities No L 335/13 (tonnes) Places of storage Quantity DLG Liselund Liselundvej 47 DK-4850 StubbekÃ ¸bing 2 271,280 DLG Kornlageret Vestergade 11 DK-4850 StubbekÃ ¸bing 2 002,680 DLG RingsebygÃ ¥rd Karlebyvej 6 DK-4900 Nakskov 2 099,840 H. H. Emborg A/S DaltoftegÃ ¥rd Lager 2 af 1979 DK-4900 Nakskov 4 002,140 DLG Adamsgave Adamsgavevej 90 DK-4900 Nakskov 2 872,720 DLG StensgÃ ¥rd, lager 1978 SkovstrÃ ¦det 39 DK-4912 Harpelunde 7 517,050 R. Nymann Kornlageret 1983 StensgÃ ¥rd SkovstrÃ ¦det DK-4912 Harpelunde 5 014,340 DLG Qvade HÃ ¸jsiloen Havnen DK-4970 RÃ ¸dby 384360 Lot No 2 (a)  Rye Flensburger WalzenmÃ ¼hle Silo- und Lagerhausgesellschaft mbH D-24955 Harrislee 2 108 StÃ ¶fen &amp; Sohn Lagerung Spedition D-25794 Pahlen 4 390 Gesellschaft fÃ ¼r Lagereibetriebe mbH D-21502 Geesthacht 4 624 Raiffeisen-Hauptgenossenschaft Nord AG D-25436 Uetersen 2 430 Lagerhaus Henkel &amp; Partner GmbH D-20539 Hamburg 3 185 No L 335/14 Official Journal of the European Communities 23. 12. 94 (tonnes) Places of storage Quantity Hansen GmbH D-21079 Hamburg 2742 Peiner Getreidelagerhaus GmbH D-31226 Peine 6 982 Weser-Lagerhaus GmbH D-27318 Hoya 9 749 Rieke &amp; Co. Lagerhaus- und Spedition D-37603 Holzminden 851 LÃ ¼hring Nachf. D-31629 Estorf 2 766 LÃ ¼hring Nachf. D-31633 Leese 2 511 Westf.-Lipp. Lagerhaus Peter Cremer GmbH D-31 675 BÃ ¼ckeburg 451 Gesellschaft fur Lagereibetriebe mbH D-29614 Soltau 1 063 Union Schiffahrts- und Lagerhaus-Gesellschaft mbH D-29683 Oerbke 1 344 RÃ ¶hlig &amp; Co. (GmbH &amp; Co.) Spedition D-29693 Hademstorf 1 959 Belaho Betriebs- und Lagerhausgesellschaft D-25551 Hohenlockstedt 2 716 Rieke &amp; Co. Lagerhaus- und Spedition D-37154 Northeim 129 Lot No 2(b)  Rye RHG-Agrarzentrum FÃ ¼rstenwalder Futtermittel-Getreide D-15517 FÃ ¼rstenwalde 2 260 Landhandel GmbH D-16775 Gransee 298 RHG Agrarzentrum Prignitzer Landhandel D-16866 Kyritz 2 632 GEKA Agrarhandel GmbH D-17034 Neubrandenburg 3 664 Stralsunder Getreide- und Handelsgesellschaft mbH 7 173 FUGEMA Futtermittel- und Getreidehandelsgesellschaft D-17139 Malchin 1 176 KÃ MI Agrarhandel GmbH D-17309 Pasewalk 2938 23. 12. 94 Official Journal of thf European Communities No L 335/15 (tonnes) Places of storage Quantity RHG Waren (MÃ ¼ritz) Raiffeisen-Handelsgesellschaft eG D- 1 71 92 Waren 4 455 WÃ ¼nsche &amp; Co. Lagerung  Umschlag (GmbH &amp; Co.) D-29410 Salzwedel 18 210 Saatbau und Viehvermarktung Wittingen  Ohrdorf eG D-38489 Beetzendorf 3 894 Raiffeisen-Bezugs-Verwertung und Anlagen D-39606 Osterburg 3 300 The characteristics of the lots shall be supplied to the tenderers by the Danish and German interven ­ tion intervention agencies. Addresses of the intervention agencies : DENMARK Landbrugsministeriet, EF-Direktoratet, Nyropsgade 26 DK-1 602, KÃ ¸benhavn V tel . (45) 33 92 70 00 ; fax (45) 33 92 69 48 . GERMANY BALM Adickesallee 40 Postfach 18 01 07 D-60082 Frankfurt-am-Main tel. (069) 1564-0 ; fax (069)1564-790, (069) 1564-791 , (069)1564-792. ANNEX III Places of take-over in Moldova : 1 . Razdelnaya  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Odessa. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2. Port of Reni  Goods unloaded on to wagons. 3 . In the case of a point to point overland transport (goods not unloaded) the frontier point will be designated by the successful tenderer in agreement with the Commission services . 4. Authority entitled to deliver the take-over certificate : State Department of Cereal Products bd. Stefan eel Mare, 124 277012 Chisinau Moldova Mr Gheorghe Ciorba (Director) tel. (373 2) 22 33 09 ; fax (373 2) 26 12 55. No L 335/16 Official Journal of the European Communities 23. 12. 94 ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of sacks (flour): of cartons (butter) (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropriate.